Statements by the President
Ten days ago in Moscow, more people died at the hands of terrorists. We share the pain of the victims' families, and hope that those responsible for these attacks will be found quickly and tried. The European Parliament condemns and has always condemned acts of violence of this sort.
Today marks the 70th anniversary of the issue of the order by Stalin to shoot over 20 000 Polish Army officers. They were prisoners of war, and were being held captive following the aggression of the USSR against Poland in September 1939. During the last parliamentary term, Members had the opportunity to watch the film 'Katyń', which tells the story of these events. Last Friday, it was broadcast for the first time on Russian public television. For the first time, the Prime Ministers of Poland and the Russian Federation are paying tribute to the victims of the crime in Katyń together, today, 7 April. This important step on the road to Polish-Russian reconciliation, and also on the road to reconciliation in the East, is also a signal to the whole of Europe and is the next stage of the reconciliation of the Eastern and Western parts of our continent, which we all want.
(Applause)
I would also like to inform you that the European Commission will be represented by Mr Šefčovič at today's plenary sitting. Mr Barroso is unable to attend, today, for important family reasons.